UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1423


IN RE:   STEPHEN C. SIEBER,

                Debtor,

------------------------------

CHERYL ROSE, Chapter 7 Trustee,

           v.

DERRICK S. SIEBER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:10-
cv-02437-RWT; 0:09-ap-00825; 0:07-bk-21192)


Submitted:   September 29, 2011             Decided:   October 4, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick S. Sieber, Appellant Pro Se.       James Martin      Hoffman,
OFFIT KURMAN, PA, Bethesda, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Derrick S. Sieber appeals the district court’s order

accepting     the   bankruptcy       court’s    findings     of   fact       and

conclusions    of   law    and    entering   judgment   in   favor      of   the

bankruptcy trustee.        See Bankr. R. 9033.      We have reviewed the

record and find no reversible error.           Accordingly, we affirm the

district court’s order.          See Rose v. Sieber, Nos. 8:10-cv-02437-

RWT; 0:09-ap-00825; 0:07-bk-21192 (D. Md. Apr. 12 2011).                      We

dispense    with    oral   argument     because   the   facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                       2